—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered April 20, 1998, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *320not against the weight of the evidence. Credibility and identification issues were properly presented to the jury and there is no reason to disturb its determinations. Defendant was properly convicted of robbery on a theory of forcible retention of the proceeds of a larceny, during the course of which defendant assaulted a police officer.
Defendant’s untimely request for a missing witness charge was properly denied. Defendant failed to make a prima facie showing that the officer in question was in a position to hear the conversations or observe the events in dispute, and the evidence is to the contrary (see, People v Kitching, 78 NY2d 532).
Defendant’s suppression claim is unreviewable for lack of a proper record (People v Olivo, 52 NY2d 309, 320). In any event, the suppression argument advanced by defendant on appeal is facially meritless.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.